Gibson, J.,
delivered the court’s opinion. (Tilghman, C. J., being indisposed during the argument, took no part in the decision.)
With reasonable caution on the part of the court, no unfairness can be practised in sending out a paper such as this. Of its consequences, no test is so good as experience, and that proves not only its fairness, but its great utility. Indeed, where accounts are submitted to a jury, it would be impossible to get along without it. It originated with mutual convenience and the agreement of parties; but it has prevailed so long and so uninterruptedly as to have grown to be a rule of practice, and as such we are not bound to disturb it. It is doubtless susceptible of abuse; and the court ought to see that what purports to be a mere statement of particulars, be so in fact, that it be subservient only to purposes of calculation, and contain no item of which at least evidence has not been given. Thus restricted, a statement of particulars will afford salutary assistance to jurors, who are seldom expert at accounts. There was therefore no error in permitting the paper to go out.
Judgment affirmed.